Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 11/04/2022, in which, claim(s) 1-2 and 7-8 is/are pending.
Claim(s) 3-6 is/are cancelled.

Response to Arguments
Double Patenting Rejection: 
Applicant’s arguments with respect to the Double Patenting rejection of claim(s) 3-6 have been considered. The objection have been withdrawn in view of the canceled of the claims.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-6 (2) have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 7-8 have been fully considered and are not persuasive. Applicant’s indicated that amendment to claim 7 to resolved the issues was submitted; however, there are no changes to claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 reciting “write the encrypted data blocks across at least three cloud storage providers, each cloud storage provider located in a different physical location, each data block written to at least two but less than all of the cloud storage providers, whereby there is no single cloud storage provider to which all of the data blocks are written; such that if any one cloud storage provider is unavailable, the encrypted data blocks stored thereon may be retrieved from at least one other cloud storage provider; and in the case any one of the cloud storage providers is compromised, the original data cannot be recovered from the encrypted data blocks stored in that cloud storage provider alone…”.
The encrypted data blocks were writing over the cloud storages; however, the claim further claiming each data block written to the cloud storages… It is unclear when these “each data block” was written to the cloud storages.

Allowable Subject Matter
Claim(s) 7-8 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s)1-2 and 7-8 and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 1 and 7:
“detect a condition in one of the clouds that renders it abnormal and unusable; 
abandon the abnormal cloud;
 establish a new cloud to replace the abnormal cloud; 
use the pointer file to: identify tie-encrypted block fragments that were stored in the abnormal cloud; and locate at least one normal cloud in which each of the identified encrypted block fragments is stored; 
copy the identified encrypted block fragments from the located normal clouds to the established new cloud; and 
update the pointer file by replacing information contained therein of encrypted block fragments that were stored in the abnormal cloud, with information of corresponding encrypted block fragments stored in the established new cloud.” in combination with other limitations recited as specified in the independent claim(s).
	
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432